Citation Nr: 1126242	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-26 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for status post total hysterectomy with right salpingo-oophorectomy, and left oophoropexy.

2.  Entitlement to an initial compensable evaluation for lipoma of the right shoulder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for status post total hysterectomy with right salpingo-oophorectomy, and left oophoropexy.  In addition, the Veteran disagreed with that part of a rating decision that assigned a noncompensable evaluation for lipoma of the right shoulder.

The issue of entitlement to an initial compensable evaluation for lipoma of the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent and probative evidence that the Veteran's status post total hysterectomy with right salpingo-oophorectomy, and left oophoropexy is related to service.


CONCLUSION OF LAW

Status post total hysterectomy with right salpingo-oophorectomy, and left oophoropexy was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a March 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The statement of the case issued in May 2006 advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  There was then readjudication of the claims in a supplemental statement of the case of July 2007.  Moreover, the increased rating claim stems from an initial grant of service connection.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, private and VA medical records, and the reports of VA examinations.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The evidence supporting the Veteran's claim includes her statements and some of the medical findings of record.  A private hospital report shows the Veteran underwent a bilateral partial salpingectomy in September 1982 due to a pelvic mass.  A pathology report diagnosed acute salpingitis with pyosalpinx, bilateral; chronic salpingitis, bilateral; and endometriosis of the wall of the fallopian tube, left side.  

VA outpatient treatment records disclose a past medical history of endometriosis in 1980 was reported in February 2000.  

In February 2003, an exploratory laparotomy, total abdominal hysterectomy, right salpingo-oophorectomy and lysis of adhesions, left oophoropexy was performed at a private hospital.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records disclose the Veteran was seen in December 1979 for abdominal pain with menstrual cramping.  She also complained of epigastric tenderness.  The impression was of a hyperacid stomach and antacids were recommended.  When she returned in a few days it was noted there was much improvement.  On the report of medical history in August 1980, the Veteran denied she had been treated for a female disorder.  There had been no change in her menstrual pattern.  A pelvic examination on the discharge examination in August 1980 was normal.  

The Veteran was admitted to a private hospital in February 2003.  She had been referred from the VA with a right adnexal mass.  The Veteran related she also had pelvic pain that began in August 2002 as a bad cramp in the right lower quadrant.  She was seen by her primary care provider in November 2002.  At that time, it was noted she had right adnexal fullness and she was treated for pelvic inflammatory disease.  She had no response to antibiotic therapy.  A right adnexal mass was found at the VA in January 2003.  Her past gynecological history was significant for regular menses.  The Veteran had a history of endometriosis.  During the hospitalization, a total abdominal hysterectomy was performed.  

While the Veteran asserts she was treated for endometriosis in 1980, the clinical records establish it was in 1982, nearly two years after her separation from service.  Moreover, this clinical history was recorded over 20 years later, and there is no other such history or clinical confirmation.  There is no competent and probative medical evidence linking her gynecological problems that resulted in a hysterectomy to service.  The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of her gynecological disorder.  To the extent the Veteran contends such condition is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran's status post total hysterectomy with right salpingo-oophorectomy, and left oophoropexy is related to service, the preponderance of the evidence is against the claim and service connection is denied.


ORDER

Service connection for status post total hysterectomy with right salpingo-oophorectomy, and left oophoropexy is denied.


REMAND

The Veteran also asserts a compensable evaluation is warranted for a right shoulder lipoma.  When she was seen in a VA outpatient treatment clinic in May 2005, she had tenderness over the biceps tendon.  There was a healed scar on the right posterior should.  The assessments were recent removal of a lipoma and probable right biceps tendonitis.

On VA examination in February 2006, the Veteran reported she had limited motion of the right shoulder following the removal of the lipoma.  There was limitation of flexion on examination.  

In a statement dated July 2006, a private physician asserted that following the removal of a very large lipoma, the Veteran had experienced chronic pain and limitation of motion of her neck.  

The Court has also held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the most recent VA examination to evaluate the lipoma was conducted in February 2006.  The Veteran argues her condition has increased in severity since that time.  Under 38 C.F.R. § 3.326(a) (2010), a VA examination will be authorized where there is a possibility of a valid claim.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she furnish the names, addresses, and dates of treatment of all medical providers from whom she has received treatment for her right shoulder lipoma residuals since 2006.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.  To the extent records are not or can not be obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2.  Schedule an appropriate VA examination to determine the nature and extent of her right shoulder lipoma.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner is asked to identify any residual limitation of function of any joint caused by the removal and residual scarring, to include whether there is limitation of shoulder or neck motion attributed thereto.  

Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


